Citation Nr: 1823837	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-22 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and November 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an increased evaluation for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the evidence does not show that the Veteran's hepatitis C infection caused symptoms such as intermittent fatigue, malaise, and anorexia, or any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis C have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was awarded service connection for hepatitis from August 15, 2011; he has been assigned a noncompensable evaluation from this date under Diagnostic Code 7354.  

Under Diagnostic Code 7354, a 10 percent evaluation is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

Note 2 under Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note 2 following 38 C.F.R. § 4.114.

Turning to the clinical evidence, the Veteran underwent a VA examination in February 2014.  The Veteran reported he has never had any treatment for his hepatitis C, and he did not take any medications for this condition.  Additionally, he denied any current symptoms related to his hepatitis C, except for occasional midline stomach discomfort a few times in the past year.  After review of the claims file, the examiner stated the Veteran's laboratory studies and serial abdominal echograms showed no liver damage, the Veteran did not need interferon treatment, and that he was completely asymptomatic.  Further, the examiner noted the Veteran has not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to his liver condition in the past 12 months.  

Based on the foregoing evidence, the Board finds that the criteria for a compensable evaluation for the Veteran's hepatitis C have not been met.  In order to warrant a 10 percent evaluation for the Veteran's hepatitis C, there must be evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  However, as specifically noted above, the evidence shows the Veteran's hepatitis C infection has been asymptomatic, except for occasional midline stomach discomfort, with no incapacitating episodes or evidence of any liver damage.  

Accordingly, the Board finds that a compensable evaluation throughout the appeal period for the Veteran's hepatitis C is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 (2017).  In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.
§ 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for the Veteran's hepatitis C is denied.  


REMAND

Subsequent to the Veteran's last psychiatric examination in February 2014, the Veteran submitted VA treatment records that showed he was psychiatrically hospitalized in February 2015 due to suicidal ideation and complaints of extreme anxiety, irritability, and racing thoughts.  As this evidence indicates that the Veteran's PTSD symptoms have worsened since his last VA examination, the Board finds a remand is necessary in order to schedule the Veteran for another VA examination so that the current severity of his PTSD may be adequately addressed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the Veteran's TDIU claim, the Board must also remand that claim as it is inextricably intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Albuquerque VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those records with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD, and its effect on his social and occupational functioning.  

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


